1933 Act Registration No. 333-34844 1940 Act Registration No. 811-09903 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [_] Post‑Effective Amendment No. 34 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 36 [X] BNY MELLON FUNDS TRUST (Exact Name of Registrant as Specified in its Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 922‑6000 Jeff Prusnofsky, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Copy to: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 And Donald W. Smith, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing sheet of the Registration Statement. 2. Part C to the Registration Statement (including signature page). 3. Exhibit (n) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file the revised Rule 18f-3 Plan of BNY Mellon Funds Trust (the "Trust") as Exhibit (n) to Item 28 to this Registration Statement on Form N-1A. The Rule 18f-3 plan has been revised to reflect certain changes with respect to the eligibility requirements of Class M shares for each fund comprisingthe Trust. Parts A and B were filed with Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A filed on December 29, 2010 pursuant to Rule 485(b) under the Securities Act of 1933, as amended and are incorporated by reference herein. 2 REGISTRANT PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Registrant's Amended and Restated Agreement and Declaration of Trust is incorporated by reference to Exhibit (a) of Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A, filed July 7, 2000. (a)(2) Certificate of Amendment is incorporated by reference to Exhibit (a) of Post-Effective Amendment No. 10 to the Registration Statement on Form N-1A, filed December 23, 2004. (a)(3) Articles of Amendment are incorporated by reference to Exhibit (a)(2) of Post-Effective Amendment No. 20 to the Registration Statement on Form N-1A, filed March 27, 2008. (b) Registrant's Amended and Restated By-Laws are incorporated by reference to Exhibit 77Q1 of Registrant's Form N-SAR, filed April 26, 2006. (c) Instruments defining the rights of holders of Registrant's securities are incorporated by reference to Articles III, IV, V, VI, VIII and IX of the Registrant's Amended and Restated Agreement and Declaration of Trust and Articles 9 and 11 of the Registrant's By-Laws. (d)(1) Investment Advisory Agreement, as revised, is incorporated by reference to Exhibit (d)(1) of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A, filed July 14, 2010. (d)(2) Sub-Investment Advisory Agreement between BNY Mellon Fund Advisers and Walter Scott & Partners Limited is incorporated by reference to Exhibit (d)(2) of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A, filed July 14, 2010. (e) Distribution Agreement, as revised, is incorporated by reference to Exhibit (e) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed December 29, 2010. (f) Not Applicable. (g) Form of Mutual Fund Master Custody Agreement and Fee Schedule is incorporated by reference to Exhibit (g) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed December 29, 2010. (h)(1) Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h)(1) of Post-Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed December 24, 2008. (h)(2) Amended Administration Agreement, as revised, is incorporated by reference to Exhibit (h)(2) of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A, filed July 14, 2010. (h)(3) Shareholder Services Plan, as revised, is incorporated by reference to Exhibit (h)(3) of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A, filed July 14, 2010. (i) Opinion and consent of Registrant's Counsel is incorporated by reference to Exhibit (i) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed December 29, 2010. (j) Consent of Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (j) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed December 29, 2010. (k) Not Applicable. (l) Not Applicable. (m) Distribution Plan is incorporated by reference to Exhibit (m) of Post-Effective Amendment No. 7 to the Registration Statement on Form N-1A, filed December 12, 2002. (n) Rule 18f-3 Plan, as revised, is filed herewith. (o) Not Applicable. (p)(1) Code of Ethics is incorporated by reference to Exhibit (p) of Post-Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed December 24, 2008. (p)(2) Code of Ethics of Walter Scott & Partners Limited is incorporated by reference to Exhibit (p)(2) of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A, filed July 14, 2010. Other Exhibits (1) Certificate of Assistant Secretary is incorporated by reference to Other Exhibits (1) of Post-Effective Amendment No. 11 to the Registration Statement on Form N-1A, filed October 27, 2005. (2) Power of Attorney of Christopher E. Sheldon, James Windels, Patrick J. O’Connor, John R.
